Holmes, J.
Evidence of lewd conduct of the alleged first wife was not admissible to contradict her testimony to a marriage in New York. But evidence should have been admitted that her companion was a lewd woman at the time she answered the defendant’s sister’s summons, “ Come back into the house where you belong.” The answer, “I will not, I have a right to do as I have a mind to,” was ambiguous in itself. It might have had any one of various shades of meaning, some of which would not, and some of which would, be inconsistent with her being married to the defendant. For instance, it might have meant only a declaration of independence as against the defendant’s sister. On the other hand, it might have meant a denial of duty to any one in the house, including her alleged husband. If she had been in the company of a doctor and a sister of charity, bent on an errand of mercy, it might be construed one way; if with a prostitute, it might very naturally be construed the other.

Exceptions sustained.